NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 200119-U

                                Order filed November 30, 2022
      ____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE                          )       Appeal from the Circuit Court
      OF ILLINOIS,                                     )       of the 12th Judicial Circuit,
                                                       )       Will County, Illinois
             Plaintiff-Appellee,                       )
                                                       )       Appeal No. 3-20-0119
             v.                                        )       Circuit No. 86-CF-378
                                                       )
      SHERMAN S. GIBSON,                               )       Honorable
                                                       )       Daniel Rippy,
             Defendant-Appellant.                      )       Judge, Presiding
      ____________________________________________________________________________

            PRESIDING JUSTICE O’BRIEN delivered the judgment of the court.
            Justices Hauptman and Hettel concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER


¶1          Held: Trial court did not err when it denied defendant’s motion for leave to file a
                  successive postconviction petition; claims raised were res judicata.


¶2          Defendant Sherman S. Gibson was found guilty of first degree murder and sentenced to a

     term of natural life imprisonment. After unsuccessfully filing other postconviction petitions,

     defendant filed a pro se motion for leave to file his fifth successive postconviction petition. The

     trial court denied the motion. Defendant appealed. We affirm.
¶3                                            I. BACKGROUND

¶4           Defendant Sherman S. Gibson was charged with murder by an indictment filed January 29,

     1986. Ill. Rev. Stat. 1985, ch. 38, § 9-1(a)(2). The indictment alleged that defendant, Robert Lofton

     and Vernon Hicks stabbed Leon Smallwood to death with a knife. All four men were housed

     together at Stateville Correctional Center (Stateville) at the time of the murder.

¶5           The first trial in 1986 ended in a mistrial. A second trial took place in 1987 and the jury

     found defendant guilty of first degree murder. The trial court sentenced defendant to death but the

     Illinois Supreme Court reversed the conviction and remanded for a new trial based on the trial

     court’s decision regarding defendant’s right to standby counsel. See People v. Gibson, 136 Ill. 2d

     362, 381-82 (1990).

¶6           A third trial took place in 1992. Larry Eckstine testified for the State. At the time of the

     trial, he was in the Du Page County jail awaiting trial on charges of traffic violations, battery, retail

     theft and attempted obstruction of justice. He had previously been convicted of armed robbery,

     aggravated battery, unlawful use of weapons, theft (three times) and possession of a stolen motor

     vehicle (two times). Eckstine testified that in October 1985, he was in the custody of the Illinois

     Department of Corrections (DOC), housed in the E house at Stateville. Eckstine belonged to a

     gang and defendant, Smallwood, Hicks, Lofton and Festus Brown belonged to an affiliated gang.

     According to Eckstine, he violated the code of silence to which the gangs adhered by testifying

     against defendant and he feared for his life. Eckstine testified that on the morning of October 15,

     1985, defendant, Smallwood, Hicks and Lofton were in Smallwood’s cell when he saw Lofton hit

     Smallwood. Defendant was holding a shank or homemade knife above his head and Smallwood

     was trying to grab the shank. On cross-examination, Eckstine acknowledged several prior

     inconsistent statements he made, including whether defendant was in Smallwood’s cell. At the


                                                        2
       third trial, he explained the discrepancies, stating that he did not want to identify defendant because

       he was threatened by gang members. He feared retaliation, and per the investigators’ promise to

       him, he was transferred in the next few days after his testimony.

¶7            Henry Burrell testified. He was in the DOC for murder and had prior convictions for

       robbery and aggravated battery. He had been in the Will County jail on other charges in November

       1986, when defendant asked him to take some papers to Lofton, who was incarcerated at Stateville.

       The documents were meant to encourage Lofton to prevent Eckstine from testifying. Defendant

       also offered Burrell $1000 to kill Brown, who made statements against defendant. Burrell said

       defendant told him Smallwood was killed for trying to realign the gangs. On cross-examination,

       Burrell said that he did not see defendant stab Smallwood but that defendant told him in

       “penitentiary talk” that he had a part in the murder. Burrell acknowledged that the aggravated

       battery charge pending against him was dismissed in exchange for his testimony against defendant

       but said he would have testified against defendant even without a deal with the State.

¶8            Other testimony included that of Thomas McWilliams, an internal investigations unit chief

       at Stateville who testified regarding gangs at the prison.

¶9            The defense presented its case and defendant testified. He had been incarcerated since

       1982. In October 1985, Smallwood was his cellmate. He did not strike or stab Smallwood. He

       rejected Burrell’s allegations, denying that they discussed Smallwood’s murder or he asked Burrell

       to “hit” Brown.

¶ 10          The jury found defendant guilty of murder and eligible for the death penalty. The jury then

       rendered a no-death verdict and defendant was sentenced to a term of natural life imprisonment.

       This court affirmed defendant’s conviction and sentence. People v. Gibson, No. 3-92-0566 (1995)

       (unpublished order under Illinois Supreme Court Rule 23). Beginning in 1995, defendant began to



                                                         3
       file pro se postconviction petitions. The first petition was dismissed on the State’s motion and this

       court affirmed the dismissal. People v. Gibson, No. 3-97-0498 (1999) (unpublished order under

       Illinois Supreme Court Rule 23). A second petition was summarily dismissed. A third petition was

       also summarily dismissed, defendant appealed, and this court allowed defendant’s counsel to

       withdraw and affirmed the dismissal. People v. Gibson, No. 3-03-0529 (2005) (unpublished order

       under Illinois Supreme Court Rule 23). Defendant moved for leave to file a fourth postconviction

       petition, which was denied by the trial court, and this court affirmed the denial. People v. Gibson,

       2015 IL App (3d) 130738-U. Defendant filed another motion for leave to file a fifth postconviction

       petition, which the trial court denied. This court allowed counsel to withdraw and affirmed the

       denial. People v. Gibson, No. 3-17-0788 (2019) (unpublished order under Illinois Supreme Court

       Rule 23).

¶ 11          On January 27, 2020, defendant filed another motion for leave to file a successive

       postconviction petition. The petition alleged that defendant’s due process rights were violated

       when the State knowingly used perjured testimony. The petition further alleged that defendant’s

       conviction resulted from prosecutorial misconduct. Defendant argued that Eckstine tried to contact

       defense counsel but was then transferred to another jail and was unable to talk to defendant’s

       attorney. The petition further alleged defendant was wrongly convicted of Smallwood’s murder.

       Attached to the petition were affidavits by inmates Jimmie Smith, Marvin Bryant, Eugene Horton

       and Ivory Loyd, a written statement from Brown and two affidavits from defendant. The trial court

       denied leave, finding defendant could not establish there would be “a substantial [sic] different

       outcome at trial.” Defendant appealed and counsel was appointed to represent him.

¶ 12                                             II. ANALYSIS




                                                        4
¶ 13          The issue on appeal is whether the trial court erred when it denied defendant’s motion for

       leave to file a successive postconviction petition. Defendant argues that his petition for leave and

       its supporting documents state a colorable claim of actual innocence and that the trial court erred

       when it denied his motion for leave to file a successive postconviction petition. He asks this court

       to remand the case for second-stage postconviction proceedings.

¶ 14          The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et. seq. (West 2020)) provides

       an avenue for an inmate to collaterally attack his conviction based on a substantial denial of his

       constitutional rights. The Act contemplates the filing of one petition but allows for successive

       petitions to be filed with leave of court. Id. § 122-1(f). The bar against successive petitions will be

       relaxed in two circumstances: (1) where the petitioner can demonstrate “cause and prejudice” for

       a failure to raise his claims sooner or (2) where the petitioner establishes a fundamental miscarriage

       of justice, that is, actual innocence based on newly discovered or newly available evidence. People

       v. Edwards, 2012 IL 111711, ¶¶ 22-23. For evidence to be newly discovered, it must not have been

       available at the original trial, it could not have been previously found by the defendant’s diligence,

       and it must be of such conclusive character that it would have changed the trial’s result. People v.

       Morgan, 212 Ill. 2d 148, 154 (2004).

¶ 15          To obtain leave under the second basis, a defendant must make a “colorable claim” of

       actual innocence, establishing a probability that it is more likely than not that no reasonable juror

       would have convicted him had the jury members known of the new evidence. Edwards, 2012 IL

       111711, ¶ 33. Where it is clear as a matter of law that a petitioner cannot demonstrate a claim of

       actual innocence, leave to file a successive petition should be denied. Id. ¶ 24.

¶ 16          In his motion for leave, defendant argues that the State knowingly used perjury to obtain

       his conviction, committed prosecutorial misconduct, and violated his due process rights.


                                                         5
       Specifically, defendant points to the testimonies on the State’s behalf of Eckstine and Burrell as

       known perjury. He also maintains the State prevented Eckstine from contacting defense counsel.

       On appeal, he asks this court to extrapolate his claims that the witnesses lied at trial into a claim

       of actual innocence. In support of his request, defendant urges this court to liberally construe his

       motion for leave, relying on People v. Thomas, 2014 IL App (2d) 121001. In Thomas, the court

       discussed the liberal construction to be given to a postconviction petition, not to the motion to file

       a successive postconviction petition. Id. ¶ 48. Thomas does not instruct that liberal construction

       should be extended to consideration of arguments not presented. Id. (“Liberal construction does

       not mean that we distort reality.”).

¶ 17          We find defendant’s motion for leave does not allege actual innocence. People v. Williams,

       394 Ill. App. 3d 236, 243 (2009) (finding leave requirement to be “a procedural prerequisite to

       obtaining review on the merits” and the “failure to meet the requirements of the statute means that

       neither the trial court nor the reviewing court should consider the merits of the petition”). To allege

       actual innocence, defendant must establish that the evidence in support of his claim was “ ‘newly

       discovered’; material and not merely cumulative; and of such conclusive character that it would

       probably change the result on retrial.” Edwards, 2012 IL 111711, ¶ 32 (quoting People v. Ortiz,

       235 Ill. 2d 319, 333 (2009)). Defendant’s motion for leave to file his successive postconviction

       petition does not present evidence that is newly discovered, material and not cumulative, and that

       would change the result on retrial.

¶ 18          The claims of known perjury and prosecutorial misconduct raised in defendant’s motion

       for leave have been heard and decided by the trial court and this court and are res judicata. Id. ¶ 21

       (res judicata bars claims that were previously raised or could have been previously raised).

       Defendant argued in his direct appeal that Eckstine’s testimony was perjury, which was known by



                                                         6
       the State. This court rejected his arguments. Gibson, No. 3-92-0566. In his initial postconviction

       petition, filed July 25, 1995, defendant asserted, in part, that trial counsel was ineffective because

       he did not call Brown to testify that Eckstine had lied. He did not, however, reargue the claim in

       his amended petition filed January 21, 1997. The trial court dismissed the petition and this court

       affirmed the dismissal of the petition. People v. Gibson, No. 3-97-0498.

¶ 19          Defendant filed his first successive postconviction petition on March 27, 1998, again

       alleging ineffective assistance for counsel’s failure to call Brown to testify that Eckstine lied on

       the witness stand. Attached to the petition was statement from Brown, dated August 12, 1997,

       which defendant characterized as containing newly discovered evidence. In the statement, Brown

       seems to describe his interactions with Eckstine concerning Smallwood’s murder. Also attached

       to the petition was defendant’s affidavit, attesting that he received Brown’s statement in March

       1998. He attached a second affidavit in which he attested that he asked his attorney to call Brown

       as a witness and to raise a speedy trial violation. The trial court dismissed the petition on

       res judicata grounds because defendant had raised or could have raised the same issues in his

       initial postconviction petition.

¶ 20          Defendant filed a second successive postconviction petition on May 12, 2003, arguing, in

       part, that the State knowingly used false testimony of Eckstine, Burrell and McWilliams, the gang

       expert. Attached to the petition was Brown’s statement. The trial court dismissed the petition.

       Defendant appealed and this court allowed defense counsel to withdraw and affirmed the

       dismissal. Gibson, No. 3-03-0529.

¶ 21          Defendant filed a third successive postconviction petition on November 13, 2012, in which

       he alleged, in part, actual innocence based on the attached affidavits which defendant argued

       constituted newly discovered evidence exonerating him. He further argued, inter alia, ineffective



                                                         7
       assistance based on counsel’s failure to investigate the witnesses whose affidavits he attached and

       that the State presented known false testimony. Attached to the petition were affidavits from

       defendant and Smith, a settlement agreement between Horton and Stateville, a grievance defendant

       filed with the DOC regarding defendant’s attempts to obtain Horton’s affidavit, and a motion for

       emergency violent crime victim assistance and protection seeking protection for Horton, Smith

       and Lofton, who would then agree to be witnesses. Defendant subsequently added an affidavit

       from Horton in further support of his petition.

¶ 22          Defendant’s affidavit, dated October 18, 2012, averred that he was innocent; that he saw

       Lyons, a “very dangerous gang chief,” leave Smallwood’s cell with a bloody shank and shirt, and

       that Lyons came over to him in the phone line, punched him in the face and warned him to remain

       quiet or he would beat him with a pipe and cut him into little pieces. Defendant did not come forth

       sooner because of fear of death but he did confide in Horton in 1992 and 2012.

¶ 23          Smith’s affidavit, dated October 15, 1985, attested that Smith and Eckstine were called to

       the internal affairs office at Stateville and offered favors to testify they saw defendant stab

       Smallwood. Smith declined but Eckstine accepted the offer and was not given a ticket for being

       off his assigned gallery. Smith did not come forth sooner because he feared retaliation from prison

       officials, police and prosecutors.

¶ 24          Horton’s affidavit stated that he would like to be a witness regarding the murder but the

       wretched state of the prison increased his risk of being attacked and suffering fear and nightmares,

       thus preventing him from testifying. He referenced an attached settlement agreement between

       himself and the DOC regarding inadequate DOC response time to assaults and that “notorious

       killer and gang chief” Lyons made verbal and written admissions to Horton that he killed

       Smallwood. He did not have the note from Lyons but remembered it verbatim as stating:



                                                         8
                   “I told you and [defendant] not to ever talk about my involvement in the murder of

                   *** inmate Smallwood. Stop it or I will do what I promised both of you, have you

                   beat with pipes and cut up into small pieces.”

¶ 25           The trial court accepted the petition as motion for leave to file a successive postconviction

       petition and denied it, finding it did not make a sufficient showing of actual innocence. Defendant

       appealed, arguing, in part, that the affidavit evidence should be considered newly discovered

       because the affiants previously remained silent out of fear. Gibson, 2015 IL App (3d) 130738-U.

       This court found Horton’s affidavit did not contain newly discovered evidence and was inadequate

       to support a claim of actual innocence and that defendant’s affidavit was not newly discovered

       evidence because he knew about Lyons’ involvement at the time of his trial. Id. ¶¶ 24, 27. This

       court determined that, at best, the Horton affidavit indicated that Lyons planned Smallwood’s

       murder but did not negate that he could have participated in it. Id. ¶ 33. The court concluded that

       the petition and supporting documents could not state a claim of actual innocence, finding that

       defendant did not establish the evidence was newly discovered or could not have been previously

       discovered with due diligence. Id. This court affirmed the dismissal of defendant’s motion for

       leave to file a successive petition. Id. ¶ 35.

¶ 26           Defendant filed another successive postconviction petition on October 4, 2017, alleging

       the State knowingly used the perjured testimony of Eckstine and engaged in prosecutorial conduct

       when it prevented Eckstine from contacting defense counsel. In support of his claims, defendant

       alleged that Eckstine called defendant’s trial counsel from the Du Page County jail but did not

       reach him. The State learned of the call and had Eckstine transferred to another jail so he could not

       speak to defendant’s attorney. The trial court denied the petition, finding it did not establish cause




                                                         9
       and prejudice. Defendant appealed and this court affirmed the judgment and allowed the appellate

       defender to withdraw. Gibson, No. 3-17-0788.

¶ 27          Defendant moved to file the successive postconviction petition at issue on January 27,

       2020, which repeated the allegations in the motion for leave to file a successive petition which

       defendant filed on October 4, 2017. In both petitions, defendant argued that he was denied due

       process where “[t]he prosecutor knowingly used perjured testimony to obtain a conviction, the

       prosecutor knew or should have known the testimony was false and prejudice resulted.” He further

       argued that his conviction was based on prosecutorial misconduct due to the interference by the

       State in Eckstine’s attempts to contact defense counsel. Attached to the petition were a number of

       documents in support of defendant’s motion.

¶ 28          The first supporting document was a trial court order dated May 22, 1992, stating that

       “having testified,” Eckstine was to be housed in the Du Page County jail, not Will County. This

       document was provided to defendant when the court entered the order in 1992 and it was attached

       to defendant’s October 2017 motion to file a successive postconviction petition. Similarly, the

       supporting affidavits of Smith and Horton and the statement from Brown, were attached to prior

       postconviction pleadings. The same affidavits from Smith and Horton were attached to defendant’s

       third successive postconviction petition dated November 13, 2012. Brown’s statement was

       originally attached to defendant’s first successive postconviction petition dated March 27, 1998.

       The affidavits and statement do not constitute newly discovered evidence.

¶ 29          Defendant also attached two of his own affidavits, one dated January 29, 2016, and one

       dated October 18, 2012. In the 2016 affidavit he averred that he saw Lyons with a bloody shank,

       that Lyons punched him and was a notorious and dangerous gang leader and killer, and that Burrell

       and Eckstine were “opportunistic criminals” who would give information in exchange for


                                                      10
       privileges. Defendant’s 2012 affidavit attested to the same claims regarding Lyons and added that

       defendant was innocent but fearful to share his information, although he told Horton in 1992 and

       2012.

¶ 30           Two affidavits not previously included with defendant’s postconviction pleadings were

       presented. Bryant, in an affidavit dated August 29, 2018, attested that he was in Stateville in 1988

       and had a conversation with Burrell, with whom he had been friends since 1983 when they met in

       prison. Burrell told Bryant that Burrell lied at defendant’s and Lofton’s trials in exchange for early

       release or a transfer and that Burrell knew defendant and Lofton were innocent. Bryant did not

       come forward sooner because he had just met defendant and Lofton at Menard Correctional Center,

       where they were all housed. The evidence presented in Bryant’s affidavit was not new and

       defendant had prior knowledge about it. At defendant’s trial, he argued that Burrell’s testimony

       was false and he impeached Burrell regarding the deal he made with the State to testify and about

       the validity of his claims about the conversation he had with defendant in the Will County jail. In

       his 2012 affidavit, defendant also characterized Burrell as a liar.

¶ 31           The other new affidavit was from Loyd, dated November 22, 2017, in which Loyd attested

       that Lyons admitted to him on February 18, 1995, that Lyons killed Smallwood and that defendant

       and Lofton were not involved. Loyd further attested that Lyons “got down on [defendant] on the

       telephone that day.” Although Lyons generally would not share such information, he and Loyd

       were childhood friends and housed together at Pontiac Correctional Center. As with the Bryant

       affidavit, the information presented in Lyons’ affidavit is not newly discovered or noncumulative.

       Defendant attested in his 2012 affidavit and repeated the allegations that Lyons killed Smallwood

       and threatened him into silence in his 2016 affidavit. Of course, he was aware of this fact from the




                                                        11
       day of Smallwood’s murder in October 1985 and communicated it to Horton on two occasions, in

       1992 and 2012.

¶ 32          Contrary to defendant’s assertions in his motion for leave to file a successive

       postconviction petition, his latest petition did not present new evidence and did not include a claim

       of actual innocence. Rather, defendant raises the same issues and presents the same evidence he

       did in his previous unsuccessful petitions for leave to file a successive postconviction petition and

       postconviction petitions. Defendant cannot overcome the bar of res judicata. Res judicata and

       waiver limit the scope of postconviction review. People v. Stewart, 123 Ill. 2d 368, 372 (1988).

       Postconviction review of issues that were previously raised or could have been raised in the

       reviewing court is barred. Id.

¶ 33          We find none of the evidence presented by defendant in support of his latest attempt to

       obtain postconviction relief to be newly discovered. Having witnessed Lyons’s alleged murder of

       Smallwood, defendant was aware of the “newly discovered evidence” at the time of trial and

       thereafter. Indeed, the supporting documentation has either been previously submitted or repeats

       facts previously submitted. The evidence is not of such conclusive character that it would have

       changed the results of the trial, as it was previously submitted in a number of postconviction

       petitions and found lacking. Accordingly, we find that defendant’s postconviction petition and

       supporting documents cannot set forth a colorable claim of actual innocence and affirm the trial

       court’s denial of his motion for leave to file a successive petition for postconviction relief. See

       Edwards, 2012 IL 111711, ¶ 24 (“leave of court should be denied only where it is clear, from a

       review of the successive petition and the documentation provide by the petitioner that, as a matter

       of law, the petitioner cannot set forth a colorable claim of actual innocence.”).

¶ 34                                           III. CONCLUSION



                                                        12
¶ 35   For the foregoing reasons, the judgment of the circuit court of Will County is affirmed.

¶ 36   Affirmed.




                                               13